Citation Nr: 9928528	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  91-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 1971 
with additional periods of active duty for training and/or 
inactive duty for training.  This matter came before the 
Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from an August 1989 rating decision of the Jackson, 
Mississippi Regional Office (hereinafter "the RO") which, 
in pertinent part, confirmed and continued a 10 percent 
disability evaluation for the veteran's service-connected 
lumbosacral strain.  In February 1992, the Board remanded 
this appeal to the RO, by letter, with instructions to place 
the veteran's claim for benefits, pursuant to 38 U.S.C.A. 
§ 1151, on a docket for consideration following appellate 
action in the case of Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  In August 1992, the Board again remanded this appeal 
to the RO to obtain private and/or Department of Veterans 
Affairs (hereinafter "VA") treatment records and to afford 
the veteran VA orthopedic and neurological examinations.  In 
November 1994, the Board remanded this appeal, for a third 
time, to obtain additional VA treatment records, to afford 
the veteran an additional VA orthopedic examination and to 
formally adjudicate the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
arthritis, or any other back pathology found pursuant to the 
examination.  

In July 1996, the Board remanded this appeal again for the RO 
to adjudicate the issue of entitlement to service connection 
for degenerative disc disease of the lumbar spine, arthritis, 
or any other back pathology found on examination.  An October 
1996 rating decision denied service connection for 
degenerative disc disease of the lumbar spine secondary to 
the veteran's service-connected lumbosacral strain.  In an 
October 1997 decision, the Board granted a 20 percent 
disability evaluation for the veteran's service-connected 
lumbosacral strain.  The Board also denied service connection 
for degenerative disc disease secondary to the veteran's 
service-connected lumbosacral strain.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In December 
1998, the Court vacated that portion of the October 1997 
decision which denied service connection for degenerative 
disc disease secondary to lumbosacral strain and remanded the 
veteran's appeal to the Board for compliance with the 
instructions set forth in the Joint Motion for Remand and to 
Stay Proceedings.  The instructions directed that the Board 
adjudicate the veteran's claim for service connection for 
degenerative disc disease secondary to lumbosacral strain on 
the merits and allow the veteran to submit additional 
evidence and argument in accordance with the Court's holding 
in Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).  The 
Board was also instructed to set forth adequate reasons and 
bases for its findings and conclusions on all material issues 
of fact and law.  The Joint Motion for Remand and to Stay 
Proceedings specifically indicated that the record contained 
the three elements necessary to well-ground the veteran's 
claim.  The veteran is presently represented in this appeal 
by the Paralyzed Veterans of America, Inc.


REMAND

The veteran asserts on appeal that she is entitled to service 
connection for degenerative disc disease of the lumbar spine 
secondary to lumbosacral strain.  The accredited 
representative has requested that this case be remanded in 
order to afford the veteran an additional VA examination.  In 
reviewing the record, the Board notes that the veteran was 
last afforded a VA orthopedic examination in May 1995.  The 
examiner indicated that she had reviewed the veteran's claims 
folder.  It was noted that the veteran had suffered back pain 
for many years and that she had several complicating factors, 
other than lumbar strain, including diabetes, obesity, and a 
motor vehicle accident occurring in 1989, etc.  It was 
observed that pursuant to a magnetic resonance imaging study, 
the veteran had only some loss of signal at the L4-L5 disc 
suggestive of early degenerative changes which would not be 
inconsistent with the aging process.  The examiner also 
reported that the veteran's "plain films" were normal as 
were electromyograph nerve conduction studies.  The examiner 
commented that the veteran had low back pain with a great 
deal of functional overlay.  The examiner indicated that the 
loss of signal on the magnetic resonance imaging study with 
normal films and a normal electromyograph nerve conduction 
study would imply that the veteran had no significant 
clinical findings correlating with the early degenerative 
changes in her discs (emphasis added).  The examiner 
specifically stated that she would not think that such 
findings on the magnetic resonance imaging study were in any 
way correlated with veteran's original lumbosacral strain 
(emphasis added).  The examiner also noted that there was no 
evidence that the disc disease was present in service and 
that the symptoms and findings would imply soft tissue 
etiology for the veteran's pain with no evidence of disc 
herniation or nerve entrapment at the present time.  

Additionally, the Board notes that a November 1983 VA 
orthopedic examination report indicated an impression of 
chronic low back pain syndrome with a history of injury and a 
magnetic resonance imaging study pending.  At that time, the 
examiner commented that although there was mention in the 
records of a probable disc herniation, there was no 
corroborating evidence on X-rays.  Therefore, a MRI was 
ordered.  The Board observes that a report of a November 1993 
magnetic resonance imaging study related an impression of 
degenerative disc disease at L4-L5 without evidence of a 
herniated nucleus pulposus.  The examiner provided no further 
comment subsequent to such report.  Further, the Board notes 
that the veteran also underwent a VA orthopedic examination 
in August 1993.  The examiner specifically noted that the 
veteran's claims folder was unavailable.  Pending repeat X-
rays, the examiner indicated an impression of history of back 
strain and "now" findings and symptoms suggesting root 
irritation on the right from a probable disc hernia.  The 
examiner remarked that there will be degenerative changes of 
the low back due, at least in part, to the original service 
connected strain, but contributed now by obesity and postural 
lordosis (emphasis added).  The examiner indicated that the 
rationale for his opinion was based on the history provided 
by the veteran.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  In light of the Court's 
December 1998 Order and given the nature of the veteran's 
contentions; the contradictory evidence as to the actual 
presently diagnosed lumbar spine disability (i.e. whether 
degenerative disc disease or any other lumbar pathology, 
other than the service-connected lumbosacral strain, is 
actually present); the contradictory etiological opinions 
expressed by the examiners pursuant to the May 1995 and 
August 1993 VA orthopedic examinations; and in consideration 
of the Court's holdings in Colvin and Halstead, the Board 
concludes that an additional VA orthopedic examination would 
be helpful in resolving the issue raised by the instant 
appeal.  

The Board observes that treatment records subsequent to May 
1995 have neither been requested nor incorporated into the 
record.  The Board is of the view that an attempt should be 
made to obtain any recent treatment records of possible 
pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of her claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorder from 
May 1995 to the present.  Upon receipt of 
the requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of her lumbar spine disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
precisely identify the veteran's lumbar 
spine disability to include any lumbar 
spine pathology in addition to the 
service-connected lumbosacral strain.  
The examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset of any lumbar 
spine disability diagnosed (other than 
the service-connected lumbosacral 
strain), to include whether it is equally 
probable or as likely as not that such 
disorder was etiologically or causally 
related to or was aggravated by the 
veteran's service-connected lumbosacral 
strain.  See Allen v. Brown, 7 Vet.App. 
439 (1995).  A complete rationale for any 
opinion expressed should be provided.  
The examiner should specifically comment 
on the opinions expressed by the 
examiners pursuant to the May 1995 VA 
orthopedic examination report and the 
August 1993 VA orthopedic examination 
report.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




